department of the treasury internal_revenue_service washington d c contact person number telephone number date may ui employer_identification_number o q a o o m m e x d n o e e r t dear sir or madam this is in reply to your request of date and subsequent correspondence for rulings on whether certain transactions by the district would result in unrelated_business_taxable_income under sec_511 - of the internal_revenue_code ais exempt from federal iricome tax under sec_501 of the internal_revenue_code and ‘is a private_foundation described in sec_509 a's articles of incorporation state that it is organized ‘to make charitable grants to organizations which have established their tax-exempt status under sec_501 a was formed to centralize the charitable activities of mr and mrs b a makes grants out of income and out of so much of its principal as the directors determine is appropriate in the past a has provided support in the form of grants for the programs of tax-exempt nonprofit_organizations in arts and culture religion education heatth and other charitable purposes a has recently on w purchased a parcel of land ‘land’ in c in furtherance of a’s tax-exempt purposes a intends to construct four buildings on the land a church a school a parsonage and a clothing food bank for the homeless the bulldings’ the total costs are anticipated to be approximately x a intends to lease the land and the buildings to e the church’ a tax-exempt_organization within the meaning of sec_501 and sec_170 of the code a will operate and manage the leasing arrangement with the church as a direct charitable activity a will retain legal_title to the land and buildings under the proposed transaction the lease agreement will provide for nominal rent approximately two percent of fair_market_value for such a lease the lease agreement will also provide that the church will be responsible for paying all taxes maintenance insurance and other costs associated with the building during the lease_term a is responsible for custodial costs legal fiduciary and other professional fees such as negotiating and drafting the lease the lease will further provide that the church is obligated to use the premises exclusively for the accomplishment of its exempt purposes and should the church fail to do so the lease will terminate upan termination of the lease the land and buildings are to revert to a revert to a a intends to either lease the land and buildings for nominal or no consideration to another organization exempt under sec_501 of the code or a will utilize the land and buildings itself for a direct charitable activity if the land and buildings sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which- the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year any amount equal to- the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code provides that the minimum_investment_return for any private_foundation for any taxable_year i sec_5 percent of the excess of- a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b the acquisition indabtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_4942 of the code provides that the term qualifying_distribution means- a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or fa private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or in carrying out one or more purposes described in sec_170 b any amount_paid to acquire an asset used or held for use directly sec_53_4942_a_-2 of the foundation and similar excise_tax regulations provides in part that an asset is used or held for use directly in carrying out a foundation's exempt_purpose only if the asset is actuality used by the foundation in carrying out the charitable educational or other similar purpose which gives rise to the exempt status of the foundation sec_53_4942_b_-1 of the regulations provides that amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s exempt_activities such as the operating_assets of a museum public park or historic site are considered direct expenditures_for the active_conduct of the foundation's exempt_activities a g sec_4944 of the code provides that if a private_foundation invests any amount in such manner as to jeopardize the carrying out of any of its exempt purposes there is hereby imposed on the making of such investment a tax equal to percent of the amount so invested for each year or part thereof in the taxable_period sec_4944 of the code provides that for purposes of this section investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the regulations provides in part that for purposes of sec_4944 a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics accomplish one or more of the purposes described in sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and ii no purpose of the investment is to accomplish one or more of the purposes described in sec_170 i the primary purpose of the investment is to sec_53_4944-3 of the regulations provides in part i an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities it significantly furthers the accomplishment of the private foundation's exempt_activities a has purchased land and is preparing for the construction of buildings thereon for the purpose providing such assistance is one of a’s exempt of assisting the church in its exempt_activities purposes a will lease the land and the buildings to the church for nominal rent therefore these assets constitute assets held for use in carrying out the exempt_purpose of a within the meaning of sec_53_4942_a_-2 of the regulations and expenditures_for such constitute qualifying distributions within the meaning of sec_4942 of the code also because these assets are used or-held for use in carrying out a's exempt_purpose they are excluded from the value of assets on which the minimum_investment_return is calculated see sec_4942 and sec_53_4942_b_-1 because a will lease the land and buildings to the church for a rate of only about two percent of fair_market_value it is clear that this action is for the furtherance of a’s exempt purposes and that no significant purpose of the purchasing constructing and leasing of the land and buildings to the church will be for the production_of_income or the appreciation of property as there is no political or legislative action involved it is apparent that no purpose of the investment is to accomplish one or more of the purposes described in sec_170 of the code therefore the land and buildings are program related investments within the meaning of sec_53_4944-3 and of the regulations for purposes of sec_4942 and sec_4944 accordingly based on the facts as presented and stated above we have concluded that the acquisition of land and the construction of buildings thereon for use directly in carrying out purposes described in c b of the code as described above via a lease of such land and buildings will constitute a qualifying_distribution within the meaning of sec_4942 of the code av land and buildings acquired for lease to a church for use directly in carrying out of purposes described in sec_170 c b of the code will constitute assets used or held for use in carrying out a's exempt_purpose and are thereby exciuded in determining a's minimum_investment_return within the meaning of sec_4942 of the code the date on which the cost of acquiring land and constructing buildings for lease to a church for use directly in carrying out purposes described in sec_170 of the code will be treated as a qualifying_distribution and excluded from the determination of minimum_investment_return is the date a expends the funds to acquire the land the acquisition of land and buildings to be leased for purposes described in sec_170 of the code will constitute a program related investment within the meaning of sec_4944 of the code this ruling is directed only to you sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ohio ep eo key district_office of this ruling because this letter could help resolve any questions about your exempt status and foundation status you should keep it in your permanent records sincerely ‘ mgned gerland a garter garland a carter chief exempt_organizations technical branch
